IN THE SUPREME COURT OF THE STATE OF DELAWARE

    IN THE MATTER OF THE                            §
    PETITION OF LEONARD M.                          § No. 336, 2022
    TAYLOR FOR A WRIT OF                            §
    MANDAMUS                                        §
                                                    §

                               Submitted: November 15, 2022
                                Decided: December 1, 2022

                                             ORDER

       It appears to the Court that, on September 15, 2022 and October 7, 2022, the

Senior Court Clerk and the Chief Deputy Clerk advised the petitioner to pay the

Supreme Court filing fee or file a motion to proceed in forma pauperis. After the

petitioner failed to pay the filing fee or file a motion to proceed in forma pauperis,

the Chief Deputy Clerk issued a notice, by certified mail on October 31, 2022,

directing the appellant to show cause why his petition should not be dismissed for

his failure to pay the filing fee or file a motion to proceed in forma pauperis. Postal

records show that the notice to show cause was delivered on November 2, 2022. A

timely response to the notice to show cause was due by November 14, 2022. 1 To

date, the petitioner has not paid the Supreme Court filing fee, filed a motion to




1
 Del. Supr. Ct. R. 11(a) (providing that if the last day of the time period prescribed by the Rules
falls on the weekend or a holiday then the time period runs until the end of the next day the Clerk’s
office is open).
proceed in forma pauperis, or responded to the notice to show cause. Dismissal of

this petition is therefore deemed to be unopposed.

      NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rules 3(b)(2)

and 29(b), that this appeal is DISMISSED.

                                      BY THE COURT:

                                      /s/ Gary F. Traynor
                                            Justice




                                         2